UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1918


TODD M. JACK,

                Plaintiff – Appellant,

          v.

VIRGINIA EMPLOYMENT COMMISSION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00350-CMH-JFA)


Submitted:   November 4, 2013             Decided:   November 8, 2013


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd M. Jack, Appellant Pro Se. Joshua Noah Lief, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Todd   M.    Jack    appeals       the    district   court’s    orders

dismissing this action pursuant to Fed. R. Civ. P. 12(b)(1),

(b)(6) and      denying     his    motion       for   reconsideration.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                      Jack v.

Virginia Employment Comm’n, No. 1:13-cv-00350-CMH-JFA (E.D. Va.

June 25, 2013).            We dispense with oral argument because the

facts   and    legal      contentions     are     adequately   presented      in    the

materials     before      this    court   and     argument   would   not     aid    the

decisional process.

                                                                             AFFIRMED




                                            2